     Case 1:19-cv-01362-NONE-JLT Document 43 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT HACKWORTH, JR.,                            CASE NO. 1:19-cv-01362-NONE-JLT (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        MOTION FOR JUDGMENT UNDER FED.
13           v.
                                                        R. CIV. P. 41(b) FOR EVIDENCE
14                                                      TAMPERING AND EXTENDING STAY
      E. AREVALOS, et al.,
                                                        TO AUGUST 27, 2021
15                       Defendant.
                                                        (Doc. 41)
16
            On July 26, 2021, Plaintiff filed a motion seeking entry of judgment, and Defendants
17
     filed a response in opposition. (See Docs. 41, 42.) On May 5, 2021, the Court stayed this case
18
     for ninety days, until August 3, 2021. (Doc. 30). Because Plaintiff’s motion was filed during the
19
     stay, it is DENIED for this reason. Additionally, Plaintiff relies on Federal Rule of Procedure 41,
20
     which governs dismissal of actions and does not support entry of judgment. Accordingly, the
21
     Court DENIES Plaintiff’s motion for judgment. (Doc. 41.) The Court further orders that the stay
22
     is extended to August 27, 2021.
23

24
     IT IS SO ORDERED.
25
        Dated:     August 1, 2021                             _ /s/ Jennifer L. Thurston
26                                                CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
